Citation Nr: 0007323	
Decision Date: 03/17/00    Archive Date: 03/23/00

DOCKET NO.  98-00 644A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to service connection for a respiratory disorder. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Douglas E. Massey, Associate Counsel








INTRODUCTION

The veteran had active service from June 1970 to May 1972 and 
from June 1972 to May 1976.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 1997 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida, which denied the veteran's claim of 
entitlement to service connection for respiratory problems.  
During the course of this appeal, the veteran moved to 
Michigan and her records were transferred to the RO in 
Detroit.  Appellate processing was continued by that office 
and the records were forwarded to the Board.

In a VA Form 21-4138 (Statement in Support of Claim) dated 
May 1998, the veteran filed claims for service connection for 
right and left wrist conditions, hypertension, a 
gastrointestinal condition, and a "gyn-perineal" 
laceration.  In April 1999, the RO sent the veteran a 
development letter regarding these issues as well as service 
connection for sleep apnea.  Another letter was sent to the 
veteran regarding these matters in June 1999.  However, these 
claims have not been developed for appellate review at this 
time, and, as such, the Board refers them back to the RO for 
any further appropriate action.


FINDING OF FACT

No opinion from a medical professional links a current 
respiratory disorder to the veteran's period of military 
service.



CONCLUSION OF LAW

The veteran's claim of entitlement to service connection for 
a respiratory disorder is not well grounded.  38 U.S.C.A. 
§ 5107(a) (West 1991).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran claims that she currently suffers from a 
respiratory disorder which is the same disability she was 
treated for in service.  She maintains that service 
connection for this disorder is therefore warranted.

Service connection may be granted for a disability resulting 
from a disease or injury incurred in or aggravated by 
service.  See 38 U.S.C.A. §§ 1110, 1131 (West 1991); 
38 C.F.R. § 3.303(a) (1999).  If a condition noted during 
service is not shown to be chronic, then generally a showing 
of continuity of symptoms after service is required for 
service connection.  See 38 C.F.R. § 3.303(b) (1999). 

The preliminary question to be answered, however, is whether 
the veteran has presented evidence of a well-grounded claim.  
A well-grounded claim is not necessarily a claim that will 
ultimately be deemed allowable; rather, it is a plausible 
claim, properly supported with evidence.  See 38 U.S.C.A. § 
5107(a); Epps v. Gober, 126 F.3d 1464, 1468 (1997); Murphy v. 
Derwinski, 1 Vet. App. 78, 81 (1990).  In the absence of 
evidence of a well-grounded claim, there is no duty to assist 
the veteran in developing the facts pertinent to the claim, 
and the claim must fail.  See Slater v. Brown, 9 Vet. App. 
240, 243 (1996); Gregory v. Brown, 8 Vet. App. 563, 568 
(1996) (en banc); Grivois v. Brown, 6 Vet. App. 136, 140 
(1994); Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).

Three types of evidence must generally be presented in order 
for a claim for service 
connection to be well grounded: (1) a medical diagnosis of a 
current disability; (2) medical, or in certain circumstances, 
lay evidence of in-service occurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between an in-service injury or disease and the current 
disability.  Where the determinative issue involves medical 
causation, competent medical evidence to the effect that the 
claim is plausible is required.  See Epps, 126 F.3d at 1468.

Alternatively, the United States Court of Appeals for 
Veterans Claims (Court) has indicated that a claim may be 
well grounded based on application of the rule for chronicity 
and continuity of symptomatology, set forth in 38 C.F.R. 
§ 3.303(b).  See Savage v. Gober, 10 Vet. App. 488, 498 
(1997).  The Court held that the chronicity provision applies 
where there is evidence, regardless of its date, which shows 
that a veteran had a chronic condition either in service or 
during an applicable presumption period and that the veteran 
still has such condition.  That evidence must be medical, 
unless it relates to a condition that the Court has indicated 
may be attested to by lay observation.  If the chronicity 
provision does not apply, a claim may still be well grounded 
"if the condition is observed during service or any 
applicable presumption period, continuity of symptomatology 
is demonstrated thereafter, and competent evidence relates 
the present condition to that symptomatology."  Id.

In this case, service medical records show that the veteran 
was treated for an upper respiratory infection on several 
occasions.  In September 1970, she was seen for symptoms 
involving a cough, sore throat and congestion.  In March 
1971, the veteran reported a two to three week history of an 
upper respiratory infection manifested by pain in the left 
upper quadrant of the chest.  An April 1972 periodic 
examination report notes the veteran's history of frequent 
upper respiratory infections, with no clinical findings 
reported at that time.  The veteran was seen again in 
November 1972 for an upper respiratory infection.  In June 
1973, the veteran was seen for chest pain associated with a 
cold.  When seen in August 1974, the diagnosis was upper 
respiratory infection, probably viral and strep throat was to 
be ruled out.  A September 1974 entry documents the veteran's 
complaints of pleuritic chest pain.  The remainder of the 
service medical records, including an April 1976 separation 
examination report, makes no further reference to any 
respiratory problems.  Chest X-rays taken at various times 
during service were consistently negative for any disease 
process. 

Post-service medical evidence shows that the veteran was 
treated at a VA medical facility for various problems from 
1977 to 1997.  A report dated in January 1978 reflects that 
the veteran was seen for complaints of dysphagia, an earache 
and hoarseness.  No respiratory diagnosis was provided.  In 
April 1980, the veteran was diagnosed with hyperventilation 
syndrome.  The veteran reported a two day history of sinus 
trouble in July 1980, assessed as possible sinus infection.  
In January 1981, the veteran was treated for bronchitis.  The 
veteran was seen on several occasions in 1985 for complaints 
of substernal chest pain, shortness of breath, and sinus 
congestion.  These symptoms were believed to be related to an 
upper respiratory infection.  The veteran presented to the 
Emergency Room in January 1986 with complaints of chest pain 
and coughing.  Chest X-rays showed no disease process.  The 
diagnosis was bronchitis.  In 1997, the veteran was diagnosed 
as having sinusitis and sleep apnea.  After carefully 
reviewing these reports, the Board points out that no opinion 
from a medical professional discusses the etiology or date of 
onset concerning any of these disorders.  Thus, no medical 
opinion links any of the veteran's respiratory disorders to 
her period of service. 

The veteran was seen at the Henry Ford Hospital in February 
1995 for complaints of head congestion, postnasal drainage 
and off-color secretion.  Physical examination showed that 
her lungs were clear, with congestion of the nasal turbinate.  
The physician's impression was upper respiratory infection 
with some sinusitis.  The veteran also underwent treatment at 
Providence Hospital from January 1996 to February 1997 for 
respiratory disorders identified as bronchitis, sinusitis, 
allergies, pneumonia, and obstructive sleep apnea.  None of 
these reports, however, contains a medical opinion linking 
any of these disorders to the veteran's period of military 
service. 

The veteran also submitted letters from her husband and 
sister in support of her claim.  In a July 1997 letter, the 
veteran's husband stated that the veteran had been suffering 
from chronic sinus and respiratory conditions since they 
first met in 1972.  A July 1997 letter from the veteran's 
sister stated that she and the veteran entered military 
service at the same and completed basic training in 
McClennan, Alabama.  She indicated that it was during basic 
training that the veteran first began experiencing sinus and 
respiratory problems, which had continued to the present 
time. 

After a review of the medical evidence, the Board finds that 
the veteran has not submitted a well-grounded claim of 
entitlement to service connection for a respiratory disorder 
because no medical evidence of record links any current 
respiratory disorder to the veteran's period of military 
service.  Service medical records show periodic treatment for 
acute respiratory problems associated with upper respiratory 
infections over a period of several years.  The first post-
service evidence of a respiratory disorder was in 1980, 
approximately four years after she left service.  The Board 
also stresses that none of the post-service clinical records 
contains a medical opinion relating any of the veteran's 
respiratory disorders to her period of service.  Thus, no 
medical evidence shows a nexus between the veteran's in-
service respiratory problems and her current respiratory 
disorder.  Despite contentions by the veteran, her husband 
and her sister that her current respiratory problems 
initially began in service, lay assertions of medical 
etiology can never constitute evidence to render a claim well 
grounded under section 5107(a).  See Grottveit v. Brown, 5 
Vet. App. 91, 93 (1993); Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-95 (1991).

In support of her appeal, the veteran essentially asserts 
that she had the onset of a chronic respiratory disorder in 
service, and that the symptoms of this disorder have 
continued through the present.  As noted, the record reflects 
that the veteran was treated for upper respiratory infections 
on several occasions over a period of several years in 
service.  There is no diagnosis of a chronic respiratory 
disorder in service, however.  Service medical records dated 
after 1974 as well as separation examination are negative for 
a finding of a chronic respiratory disorder.  In view of such 
evidence and the lack of any medical opinion establishing 
that a chronic respiratory disorder was present in service 
and that a current respiratory disorder is a manifestation of 
such chronic disorder, it is concluded that a chronic 
respiratory disorder was not shown to be present in service 
and that service connection is not warranted on a direct 
basis or with application of 38 C.F.R. § 3.303(b); Savage, 
supra.

As noted above, in Savage the Court observed that a claimant 
may obtain the benefit of § 3.303(b) by showing a continuity 
of symptomatology.  The Court noted that a veteran's 
assertion of continuity of symptomatology, in and of itself, 
may be sufficient to well ground a claim by providing a 
nexus, in some cases.  The veteran has indicated that she has 
had continuous respiratory symptomatology since service.  She 
also indicated that prior to service she did not have any 
respiratory problems which she asserts began in service and 
which she now experiences.  The veteran, as a lay person, is 
competent to provide evidence of the occurrence of observable 
symptoms during and following service.  See Savage, 10 Vet. 
App. at 497.  However, the Court in Savage held that unless 
the relationship between any present disability and the 
continuity of symptomatology demonstrated is one as to which 
a lay person's observation is competent, medical evidence 
demonstrating the relationship is still required to well 
ground the claim.  Id. at 497-98.  It must be considered that 
there are many and diverse reasons that could explain the 
symptoms the veteran states that she continuously 
experienced.  Expert medical opinion, which is lacking in the 
record, is required to establish such a nexus.  While her 
statements are presumed to be credible, the veteran, as a lay 
person, is not competent to relate the symptoms which she has 
stated she has experienced during and since service to her 
current disability.  As the record is devoid of any such 
competent medical evidence, the case is not well grounded.

In the absence of competent medical evidence to support the 
veteran's claim that her respiratory disorder is related to 
service, the Board concludes that the veteran has not 
presented evidence sufficient to justify a belief by a fair 
and impartial individual that her claim is well grounded.  
Therefore, the VA has no further duty to assist the veteran 
in developing the record to support her claim.  See Epps, 126 
F.3d at 1469 ("[T]here is nothing in the text of § 5107 to 
suggest that [VA] has a duty to assist a claimant until the 
claimant meets his or her burden of establishing a 'well 
grounded' claim.").  The Board notes that the veteran was 
scheduled to undergo a VA respiratory examination at the 
Tampa VA Medical Center in April 1998.  That examination was 
canceled, however, because the veteran had moved to Michigan.  
In any event, as the claim is not well grounded, the veteran 
was never entitled to a VA examination under 38 U.S.C.A. 
§ 5107.  

The Board is also unaware of any information in this matter 
that would put VA on notice that any additional relevant 
evidence may exist which, if obtained, would well ground the 
veteran's claim.  See generally, McKnight v. Gober, 131 F.3d 
1483 (Fed. Cir. 1997); Robinette v. Brown, 8 Vet. App. 69, 
77-78 (1995).  The Board also views the above discussion as 
sufficient to inform the veteran of the elements necessary to 
present a well-grounded claim for the benefit sought, and the 
reasons why the claim has been denied.  Id.


ORDER

In the absence of evidence of a well-grounded claim, service 
connection for a respiratory disorder is denied.



		
	S. L. KENNEDY
	Member, Board of Veterans' Appeals



 

